Citation Nr: 1022160	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-27 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant can be recognized as the surviving 
spouse of the Veteran for VA benefit purposes.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to October 
1947.  The Veteran died in March 2007.  The appellant is 
attempting to establish that she was the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 administrative decision 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in March 2007.

2.  The Veteran's death certificate identifies him as never 
married.

3.  Common law marriage is recognized as valid in the state 
of Oklahoma.

4.  The evidence fails to show that a common law marriage 
existed between the Veteran and the appellant.

5.  The appellant is not considered the surviving spouse of 
the Veteran.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the Veteran have not been met.  38 
U.S.C.A. §§ 101, 103, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.5, 3.50, 3.54, 3.205 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

In June 2007, the appellant submitted a claim of entitlement 
to VA death benefits as the surviving spouse of the Veteran, 
who died in March 2007.  On the appellant's initial claim, 
which was received in June 2007, she reported that she was 
the Veteran's common law spouse.  

When a Veteran dies, his or her surviving spouse may be 
eligible to VA death benefits, to include Dependency and 
Indemnity Compensation (DIC) benefits, death compensation, 
and death pension.  See 38 U.S.C.A. §§ 1121, 1310 & 1541; 38 
C.F.R. § 3.50(a)  .

In order to establish her status as claimant, it must be 
shown that the appellant had a valid marriage to the Veteran.  
Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  The term 
'surviving spouse' means a person of the opposite sex who was 
the spouse of a veteran at the time of the veteran's death, 
and who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse).  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  A spouse of a 
veteran is a person whose marriage to the veteran is valid 
according to the law of the place where the parties resided 
at the time of the marriage or the law of the place where the 
parties resided when the right to benefits accrued.  38 
U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). 

In cases involving alleged common-law marriages, there must 
be proof of a common law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common law 
marriage should include affidavits or certified statements of 
one or both of the parties of the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage, including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
the were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a).

The Veteran and the appellant both resided in Oklahoma when 
the purported common law marriage began and continued to 
reside in that state thereafter.  The provisions of OKLA. 
STAT. tit. 43, § 1 define marriage as a personal relation 
arising out of a civil contract to which the consent of 
parties legally competent of contracting and of entering into 
it is necessary, and the marriage relation shall only be 
entered into, maintained or abrogated as provided by law.  
Notably, the Oklahoma statutes do not recognize common law 
marriage.  Rather, a valid marriage requires a license, a 
marriage ceremony, and the ceremony must be solemnized in the 
presence of witnesses and a person authorized to perform the 
ceremony.  OKLA. STAT. tit. 43, § 7-A.  However, the Oklahoma 
Courts have recognized the existence of a common law 
marriage.  Standefer v. Standefer, 2001 OK 37, 26 P.3d 104.  
To establish a valid common law marriage, there must be 
evidence of an actual mutual agreement between the spouses to 
be husband and wife, a permanent relationship, an exclusive 
relationship proved by cohabitation as man and wife, and the 
parties to the marriage must hold themselves out publicly as 
man and wife.  Matter of Phifer's Estate, 629 P.2d 808 
(Okl.App. 1981).  However, there is some conflict in case law 
as to whether cohabitation is a necessary requirement.  See 
Mueggenborg v. Walling, 1992 OK 121, 836 P.2d 112.

For purposes of this decision, the Board will presume the 
validity of common law marriage under Oklahoma law.  The 
evidence must be clear and convincing in order to establish a 
common law marriage.

The Board finds that the evidence of record is not clear and 
convincing with regard to the establishment of a common law 
marriage between the appellant and the Veteran.  The evidence 
does not support a finding that the appellant and the Veteran 
agreed to be husband and wife and does not support a finding 
that they publicly considered themselves husband and wife.  

The pertinent evidence associated with the claims file dated 
up to 2000 includes conflicting references to the appellant 
in relation to the Veteran.  

The Veteran submitted an Improved Pension Eligibility Report 
in January 1994 wherein he reported he was not married.  

In August 1994, the Veteran submitted a report of examination 
for housebound status or aid and attendance indicating that 
he was accompanied to the examination by a friend who was not 
identified further.  

In August 1995, a person submitted a letter indicating that 
she had not worked for the Veteran as a caregiver since June 
1995.  The author was not the appellant.  

An April 1996 Social Work Data Base/Assessment reveals the 
Veteran's next-of-kin was B. F. who was a friend.  The 
appellant was not mentioned at all.  Another document dated 
in April 1996 reveals the Veteran reported that the name of 
his nearest relative was E.M., who was a daughter.  His 
marital status was reported as "o" or "0."

In August 1996, September 1996 and twice in November 1996, 
the Veteran submitted requests for in-home-care which listed 
different health care providers, none of which were the 
appellant.  

In January 1997, the Veteran submitted another request for 
in-home-care which listed the appellant as having begun 
providing care on January 1, 1997.  The appellant was 
identified as a "provider."  These documents all indicate 
the Veteran lived on [redacted].  This is the first 
evidence of record from the Veteran which indicates that he 
knew the appellant in any way.  

A VA clinical record dated in January 1997 reveals the 
Veteran had been brought in for treatment by "his 
provider."  

In February 1997, the appellant submitted a statement wherein 
she reported that she had been helping with the Veteran's 
care beginning in January 1996 on a part time basis but had 
increased her services to a full time basis.  She reported 
her address as being on [redacted].  This 
allegation is contradicted by the prior submissions of the 
Veteran in August 1996, September 1996 and twice in November 
1996.   

A VA clinical record dated in June 1997 refers to complaints 
from the Veteran's "wife" with regard to a vaginal 
infection she thought the Veteran had given her.  This is the 
first reference in the record indicating that the appellant 
was the Veteran's spouse.  However, evidence dated subsequent 
to this time does not consistently refer to the appellant as 
the Veteran's spouse.  The majority of the evidence dated 
subsequent to this but prior to the Veteran's death does not 
indicate that the appellant was the Veteran's spouse.  

An ambulatory care exit interview dated in July 1997 reveals 
that the Veteran's support system consisted of his wife.  

The Veteran completed a Financial Status Report in September 
1997 wherein he affirmatively indicates that he was not 
married.  

A VA clinical record dated in April 1998 references the fact 
that instructions were provided to the Veteran and 
"girlfriend."  

The Veteran executed a Last Will and Testament in December 
1998.  The Veteran indicated that he was single and his 
wife's name was "N/A."  The document reveals the Veteran 
had two children, E.M. and K.M..  The appellant was listed as 
the Personal Representative.  

In May 1999, the Veteran submitted a statement which included 
a street address of [redacted].  

In October 1999, the Veteran submitted a document which 
included a street address of [redacted].  His 
phone number, however, remained the same as that listed for 
his [redacted] address.  This is the first evidence of 
record which indicates that the Veteran lived at this address 
which is the address which the appellant had reported as 
being her home address in previous documents.  

A VA clinical record dated in May 2000 includes the 
annotation that the Veteran "lives with a friend at home."  
Another record dated the same month indicates that the 
Veteran's wife cares for him at home.  The record indicates 
that the Veteran's Power of Attorney was the appellant.  A 
third record dated the same month reveals that a social 
worker met with the "patient's caregiver" and was advised 
that the caregiver could not care for the Veteran post-
discharge.  It was also noted that the Veteran had a 
daughter.  Another record from the same month indicates the 
Veteran was dependant on his wife's care and the Veteran's 
case was discussed with "Mrs. [redacted]."  Later the same 
month, a call was received from the Veteran's daughter, E.M., 
wherein it was discussed with her the "caregiver's" request 
for the Veteran to be placed, at least temporarily, in a 
nursing home.  Another record reveals that the Veteran could 
not remember the name of his care giver until he was informed 
of her first name and then he remembered the entire name.  
Later the same month, it was reported that the Veteran's next 
of kin was his daughter E.M. and that the Veteran's caregiver 
was the appellant.  It was written that the caregiver was 
very attentive to the Veteran's needs.  It was planned that 
the Veteran would return home where his caregiver would 
resume care for him.  Another record from May 2000 shows the 
appellant reported that the Veteran had been living in her 
home prior to his hospitalization and the plan was for the 
Veteran to return to her home when he was able to do so.  

In June 2000, the appellant was referred to as the Veteran's 
care giver.  

A July 2000 VA clinical record reveals the Veteran confirmed 
that he lived with a female caregiver.  

A record dated in September 2000 references the Veteran's 
girlfriend who would be somewhat reluctantly taking the 
Veteran home.  

In November 2000, the Veteran submitted a statement which 
included the [redacted] address as being his 
home.  

After November 2000, the record is silent until after the 
date of the Veteran's death as to evidence of the Veteran and 
the appellant's relationship.  

The Veteran's death certificate, which is dated in April 
2007, indicates that the Veteran's marital status at the time 
of his death was "Never Married."  The surviving spouse was 
reported as "N/A."  The document further reveals that the 
informant supplying the information on the document was the 
appellant.  Her relationship to the Veteran was listed as 
"friend."  The document indicates that the Veteran and the 
appellant lived at the same [redacted] address at the 
time of the Veteran's death.  

A March 2007 funeral bill indicates that the bill should be 
sent to the appellant.  The relationship to the deceased was 
reported as friend.  

In June 2007, a Statement of Marital Relationship was 
received from the appellant.  She reported that she and the 
Veteran began living together as husband and wife from March 
1995 at a [redacted] address.  She reported that 
they had lived continuously from that time until the 
Veteran's death.  She denied any periods of separation.  The 
appellant indicated on the form that, after she began living 
with the Veteran, she sometimes used his last name.  She had 
been employed by a nursing home from 1997 to 2007.  

A Supporting Statement Regarding Marriage was received in 
June 2007.  The author (S.A.) reported that she had know the 
Veteran and the appellant for ten years and met with them 
every other day in their home for ten years.  She indicated 
that the Veteran and the appellant were generally known as 
husband and wife and that neither of them ever denied the 
marriage.  The author considered the Veteran and the 
appellant to be husband and wife because they were introduced 
to her as such.  The author indicated that she had heard the 
Veteran and the appellant refer to each other as husband and 
wife from December 1, 1997 to the present.  The author 
reported that the Veteran and the appellant lived together 
from December 1, 1997 to March [redacted], 2007 in Oklahoma.  They 
had continuously lived together from the time the author met 
them until the Veteran's death.  The author indicated that 
the Veteran and the appellant had not entered into any other 
marriages.  

A second Supporting Statement Regarding Marriage was received 
in June 2007.  The author (T.P.) reported she had know the 
Veteran for 15 years and the appellant for 20 years.  She met 
the Veteran and the appellant two or three times per week at 
church.  She indicated that the Veteran and the appellant 
were generally known as husband and wife and that neither of 
them ever denied the marriage.  The author considered the 
Veteran and the appellant to be husband and wife because 
there were introduced to her as such.  The author reported 
that she had heard the Veteran and the appellant refer to 
each other as husband and wife from January 1992 to the 
present.  The author reported that the Veteran and the 
appellant lived together from January 1992 to March [redacted], 2007 
in Oklahoma.  They had continuously lived together from the 
time the author met them until the Veteran's death.  The 
author indicated that the Veteran and the appellant had not 
entered into any other marriages.  

The appellant submitted a Statement in Support of Claim in 
June 2007.  She indicated that she and the Veteran agreed 
that their relationship at the time they began to live 
together was husband and wife.  They lived together for 11 
years.  The residence they lived at was the address on [redacted] 
[redacted].  No children were born of the relationship.  They 
were members of [redacted] Church.  They did not own any 
real estate together but did buy a car together.  Another 
document submitted at the same time indicates that the 
appellant was not receiving any Social Security benefits 
based on her relationship with the Veteran.  A third document 
submitted at the same time reveals that she and the Veteran 
had lived together continuously from the date of their common 
law marriage until the death of the Veteran.  The appellant 
had not remarried.  

In July 2007, the appellant submitted a Statement in Support 
of Claim where she indicates that she became the Veteran's 
common law spouse in 1995.  Before she became his spouse, the 
Veteran lived on [redacted].  To her knowledge, the 
appellant had never used the Veteran's last name.  She 
indicated that she was appointed by the Veteran as Personal 
Representative of his estate.  In the same communications, 
the appellant submitted a Total Care Membership Renewal which 
indicated that the appellant was the Veteran's spouse.  The 
application was not signed or dated.  

In February 2008, the appellant submitted a Statement in 
Support of Claim.  She wrote that the Veteran had moved in 
with her because they had a common law marriage but he was 
also ill and she took care of him.  The Veteran paid for 
food, utilities and other necessities.  The appellant denied 
being paid just to care for the Veteran reporting that the 
money was to help provide for household needs.  She wrote 
that she and the Veteran had lived together for nine years 
before he passed away.  

In August 2008, the appellant wrote that she had lived with 
the Veteran as a common law spouse for ten years.  Included 
with the statement was a handwritten document signed by A.G. 
and P.G. who wrote that they had witnessed the Veteran and 
the appellant living together as husband and wife for the 
past ten years.  Another statement from E. W., dated in 
August 2008, was submitted.  The statement indicates that the 
author was the daughter of the Veteran.  She wrote that the 
appellant was the Veteran's health care provider when he 
lived alone.  They later became intimate and the Veteran 
moved into the appellant's home where they resided as husband 
and wife for approximately ten years until the Veteran's 
death in 2007.  These documents were not affidavits or 
certified statements. 

The appellant testified at a RO hearing in February 2009.  
Her representative clarified that the appellant did not start 
caring for the Veteran until January 1997.  The appellant 
testified that the Veteran moved in with her approximately 
six months after she started taking care of him.  After the 
Veteran moved in, their relationship was heading towards 
marriage.  The appellant let the Veteran continue to pay her 
for the care she rendered.  When questioned as to whether 
either the Veteran or the appellant had, in the presence of 
another, ever presented themselves as husband and wife, the 
appellant answered "Well, he did."  The appellant testified 
that she had provided the information included on the 
Veteran's death certificate at the funeral home which handled 
the Veteran's burial including the statement that they were 
never married.  The appellant testified that she did not 
actually mean that she was the Veteran's friend, she was 
implying the fact that the Veteran and the appellant were not 
married in legal procedures.  She testified that she had 
informed the funeral home personnel that they had lived 
together.  The appellant's daughter testified that her mother 
began working for the Veteran in 1997 and that, six months 
later, the Veteran decided that he wanted to move into the 
appellant's house.  At that time the appellant was working 
for the Veteran.  Eventually, the Veteran began telling 
people that the appellant was his wife.  The appellant's 
daughter testified that everybody in the neighborhood who 
knew the Veteran and the appellant knew they were together.  
The appellant's daughter testified that the Veteran's 
daughter had come by several times and that the Veteran had 
told his daughter that, if anything were to happen to him, 
that he wanted the appellant to be treated as if she were his 
wife.  

The appellant testified before the undersigned in a 
videoconference hearing in April 2010 that she and the 
Veteran had a permanent relationship with no intentions of 
seeing anyone else.  The relationship was exclusive.  She 
testified that they held themselves out as husband and wife 
and that they lived together.  The appellant's daughter 
testified that the appellant had an agreement with the 
Veteran to be husband and wife.  The daughter believed that 
the relationship was permanent and exclusive.  It was the 
daughter's impression that they were husband and wife.  The 
appellant testified that, when she first met the Veteran, she 
was his caretaker.  The appellant thought that in 1995 the 
relationship turned from being caretaker to husband and wife.  
The daughter testified that the appellant first started 
working for the Veteran as a caregiver in 1995 and that 
approximately one year later, a relationship beyond just care 
giving developed and the Veteran moved from his apartment in 
with the appellant.  The daughter testified that the Veteran 
and the appellant carried on as husband and wife.  They would 
always be introducing themselves as husband and wife to the 
neighbors and people in the community.  They would hold hands 
and go shopping together and went to church together.  The 
daughter denied that the Veteran paid the appellant as a 
caretaker but reported the Veteran paid half the utility 
bills, the car payment and for groceries.  The appellant's 
representative testified that the Veteran's VA benefit check 
was paid into a joint account.  The representative did not 
have any evidence that the Veteran was incompetent.  

Submitted at the time of the videoconference hearing were 
several documents including a statement from a bank 
indicating that the Veteran and the appellant had a joint 
account and a statement from a financial institution 
indicating that they were listed as joint account holders for 
a car loan.  

The evidence set out above demonstrates that, from June 2007 
forward when the appellant's claim for compensation was 
received, the record indicates that the appellant and the 
Veteran were husband and wife beginning in the 1990's.  

Significantly, the Board finds that this evidence is 
contradicted by the other evidence of record dated prior to 
this date which was created when the Veteran was still alive 
and the Board finds reason to question the veracity of the 
evidence submitted by the appellant subsequent to the date of 
receipt of claim due to discrepancies with the other evidence 
of record.  

The Board finds reason to place reduced probative value on 
the appellant's self-reported history due to discrepancies 
with objective evidence of record.  For example, she has 
indicated in her June 2007 statement that she lived with the 
Veteran at the [redacted] address beginning in March 
1995.  Another statement from the same month indicates the 
appellant reported she lived with the Veteran for eleven 
years (approximately since 1996)  In a February 2008 
statement, the appellant reported that she lived with the 
Veteran for nine years (since approximately 1998).  In August 
2008, the appellant reported she had lived with the Veteran 
for ten years (since approximately 1997).  At the time of the 
February 2009 hearing, it was reported that she began living 
with the Veteran in approximately July 1997 and at the time 
of the April 2010 hearing, the appellant thought they began 
to live together in approximately 1996.  Significantly, as 
set out above, the first evidence of the Veteran indicating 
that he lived at the appellant's address on [redacted]
[redacted] was dated in October 1999.  As late as May 1999, the 
Veteran had reported his address as being on [redacted].  
The appellant did not account for the various discrepancies 
in the reported dates of allegedly living with the Veteran.  
Furthermore, the Board places greater probative weight on the 
Veteran's contemporaneous reports of his residence over the 
appellant's subsequent allegations of where the Veteran lived 
which were advanced after she had submitted the current claim 
when there was a possibility of pecuniary gain for the 
appellant.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  It is noted that not 
only may the appellant's memory have dimmed with time, but 
self interest may play a role in the more recent statements.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[interest may affect the credibility of testimony]; cf. Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

The appellant advanced another inconsistent statement in 
pursuit of VA benefits.  In her June 2007 statement of 
marital relationship, the appellant affirmatively indicated 
on the form that she had sometimes used the Veteran's name.  
However, in July 2007, the appellant denied ever using the 
Veteran's last name.  

The appellant's own testimony at the time of the February 
2009 RO hearing weighs against the claim.  When questioned as 
to whether either the Veteran or the appellant had, in the 
presence of another, ever present themselves as husband and 
wife, the appellant answered "Well, he did."  The appellant 
did not indicate in any way at that time that she also had 
presented herself as being the Veteran's spouse.  It is not 
apparent to the Board why the appellant would not have 
answered affirmatively for both of them if, in fact, she 
considered the Veteran her husband.   

The Board finds reason to place reduced probative value on 
the testimony provided by the appellant's daughter due to 
inconsistencies and discrepancies with the objective evidence 
of record.  At the time of the February 2009 RO hearing, the 
daughter testified that the appellant began working for the 
Veteran sometime in 1997 and six months later, the Veteran 
moved into the appellant's house.  The appellant's daughter 
testified before the undersigned in April 2010 that the 
appellant started working for the Veteran in 1995 and, 
approximately one year later, the Veteran moved from his 
apartment.  The appellant's daughters statements contradict 
each other and are inconsistent with the objective evidence 
of record indicating that the appellant first started working 
for the Veteran in January 1997 and the Veteran first used 
the address listed as the appellant's home in October 1999.  

The Board also finds reason to place reduced probative value 
on the two supporting statements regarding marriage which 
were received in June 2007.  One statement indicated that 
that the appellant and the Veteran had lived together since 
December 1, 1997 and the other statement indicated that they 
lived together since January 1992.  However, as set out 
above, the first time the Veteran indicated that he lived at 
an address which the appellant also indicated was her address 
was in October 1999.  Furthermore, the fact that the 
appellant submitted these statements which contradict the 
objective evidence of record leads the Board to place reduced 
probative value on the appellant's statements.  

The handwritten statements from P.G and A.G. along with the 
statement from the Veteran's purported child are not sworn to 
as being true and correct.  The statue requires affidavits or 
certified statements in support of claims for common law 
marriage.  Furthermore, the documents, which indicate that 
the Veteran lived with the appellant for ten years is 
contradicted by the objective evidence of record documenting 
that the Veteran did not start living with the appellant 
until approximately October 1999 or two years after the time 
reported in the statements.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].  It is noted 
that not only may the appellant's memory have dimmed with 
time, but self interest may play a role in the more recent 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony]; 
cf. Pond v. West, 12 Vet. App. 341, 346 (1999).  

The Board finds the most probative piece of evidence of 
record with regard to whether the Veteran and the appellant 
were married is the Veteran's death certificate.  The 
information for the document was provided, in part, by the 
appellant.  The document affirmatively indicates that the 
Veteran was not married at the time of his death and this 
information was provided by the appellant who was listed as a 
friend.  The Board believes this document evidences the 
appellant's state of mind shortly after the Veteran's death 
with regard to their relationship.  The Board places greater 
probative weight on the appellant's report of her 
relationship at that time over the subsequent written 
statements and testimony which were submitted when there was 
a chance for pecuniary gain.  The Board is not swayed by the 
appellant's subsequent testimony that she did not mean to say 
what was said at the time she was providing the evidence 
which was used on the Veteran's death certificate.  

The documents which indicate that the appellant and the 
Veteran had a joint bank account and were jointly responsible 
for a car loan do not change the Board's decision.  These 
documents indicate that the Veteran and the appellant had 
some sort of relationship but does not indicate that they 
were husband and wife.  The evidence is viewed at best, as 
being in equipoise.  They do not clearly and convincingly 
demonstrate that the appellant and the Veteran were husband 
and wife.  

The Board finds that the preponderance of evidence of record 
created while the Veteran was alive and up to the time that 
the Veteran's death certificate was issued weighs against a 
finding that the Veteran and the appellant had a common law 
marriage and the evidence received subsequent to the 
submission of the current claim is found to be accorded 
significantly reduced probative value for the reasons set out 
above.  The Board finds the record is not consistent with 
establishing by clear and convincing evidence that the 
Veteran and the appellant had a mutual agreement to be 
husband and wife and held themselves out publicly as man and 
wife.  Under the applicable standards of law, the Board must 
find that the appellant cannot be recognized as the Veteran's 
spouse for VA benefit purposes under Oklahoma case law.

The appellant may argue that the appellant's and Veteran's 
relationship should be recognized by VA as a valid marriage 
under the provisions of 38 U.S.C.A. § 103(a) and 38 C.F.R. § 
3.52.  VA General Counsel has held in a precedent opinion 
that an appellant's lack of knowledge that a common law 
marriage was not recognized by the appropriate jurisdiction 
is a legal impediment that does not necessarily bar 
recognition of the marriage for VA purposes.  VAOPGCPREC 58- 
91 (June 17, 1991).  In the current case for the purposes of 
this decision the Board finds that the state of Oklahoma 
recognizes common law marriage.  Thus the above regulations 
are not applicable.  

To some extent, in her August 2008 statement, the appellant 
appears to be raising an argument couched in equity.  She 
argues that she cared for the Veteran "as if he were my 
husband" and felt that she was entitled to benefits.  While 
sympathetic to the appellant, the Board is nonetheless bound 
by the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  This case is decided 
based on its application of this law to the pertinent facts.  
See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must 
interpret the law as it exists, and cannot extend benefits 
out of sympathy for a particular claimant].

Payments of monetary benefits from the Federal Treasury must 
be authorized by statute, regardless of extenuating 
circumstances or claims of fairness.  See, e.g., Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. 
Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 
Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  In other words, unless an individual meets all of 
the requirements of a particular law, he or she is not 
entitled to the benefit; indeed the benefit cannot be 
awarded, regardless of the circumstances.  Since the 
appellant was not married to the Veteran at the time of his 
death, the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The Board notes that the appellant has not been provided 
adequate VCAA notice in this case.  In such circumstances, 
the notice error must be presumed prejudicial.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  On the facts of this 
case, the Board finds that the notice error has not been 
prejudicial to the appellant.

The issue of entitlement to recognition as the spouse of the 
Veteran first came up at the time of the appellant's 
submission of the claim.  Thereafter, the appellant has 
provided argument and testimony directed to establishing a 
common law marriage to the Veteran.  

At the hearing before the undersigned, the appellant and her 
representative focused the entire proceeding to establishing 
a common law marriage under Oklahoma law.  In addition the 
Veteran's testimony and her representative's argument, the 
appellant also had a witness with personal knowledge testify 
on her behalf on this very issue.  As reflected in the 
transcript, the entire proceeding focused on common law 
marriage, the undersigned easily understood the theory being 
presented by appellant and her representative, and the 
appellant's representative noted that the case would be 
decided upon the state of Oklahoma law concerning common law 
marriage.  The appellant's representative set out the 
requirements for establishing a common law marriage at the 
time of the hearing.  

In Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009), the United States Court of Appeals for the Federal 
Circuit emphasized that VA's duty under 38 U.S.C.A. § 5103 
and 38 C.F.R. §3.159 only requires a "generic notice" to the 
particular type of claim at hand.  As reflected above, the 
issue of whether common law marriage exists in Oklahoma and 
the criteria for establishing a common law marriage under 
Oklahoma law goes well beyond any generic notice to be 
expected in a VCAA letter.  Notably, researching the Oklahoma 
statutes and case law, and attempting to resolve the conflict 
of law on this issue in that jurisdiction, involves resources 
not available to the RO.

Overall, the appellant has not argued any prejudicial notice 
error, and has pursued the common law marriage theory since 
inception of the claim.  She has had ample opportunity to 
present evidence and argument in support of her claim, and 
has done so.  Quite simply, the statements and actions by the 
appellant and her representative demonstrate an awareness of 
what is necessary to substantiate this claim.  As such, the 
Board finds that the error notice has not been prejudicial to 
the appellant.

VA has a duty to assist the Veteran in the development of her 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
finds that all necessary development has been accomplished, 
and therefore appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The record includes medical records as well as 
statements from the appellant and others relating to the 
relationship between the Veteran and the appellant during the 
Veteran's lifetime.  The appellant is attempting to establish 
a common law marriage, and does not allege the existence of 
any documents establishing a valid legal marriage which have 
not been obtained. 

Neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist her in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is denied.  



____________________________________________
MATTHEW TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


